Case 6:19-cv-06090-RTD Document3 _ Filed 07/30/19 Page 1 of 4 PagelD #: 13

DISTRICT COURT OF HOT SPRINGS, GARLAND COUNTY, ARKANSAS,,
COMPLAINT p

ISTRIC XCOMIRT CLAIMS _ qa CIVILBIVIRION
RL

AQIN Trl

PLAINTIFY: Kyle Steven Johnston

 

Toni ASTER,

 

 

 

 

fry
Address: _ 523 Westpine Dr. BY! i D.C Telephone:_ 501-762-2466
—_/
_ Hot Springs AR 71913 Driver License #:
CITY STATE ar DATE OF BIRTH?!
VS.

DEFENDANT: Monterey Collections Svc

Address: 4095 Avenida de la Plata Telephone:__ 877-775-3091

Oceanside CA 92056 Driver License #:

cITY STATE ZIP DATE OF BIRTH;

NATURE OF CLAIM:  FDCPA Section 806, FDCPA Section 809(b), FOCPA Section 623, Voidable Contract

AMOUNT OF RELUEF CLAIMED: $ __3000 DATE CLAIM AROSE:_ March 8th 2019

FACTS SHOWING WHY CLAIM IS OWED: FDCPA Section 806 is filed because the company has been

harassing me by sending me responses at or near 2 times a month. | have sent copies to the credit bureau and__
have kept several for proof. FDCPA Section 809(b) is for the continuance to report to credit bureau despite being _
disputed by consumer demanding removal over not being validated. FDCPA Section 623 is filed due to company _
company not substantiating the debt and continuing to report to credit bureaus costing me thousands in extra fees _

for both home and auto insurance. The contract is the whole reason for the investigation in the first place. | received

a contract from Monterey that has multiple intere

 

contract. Despite the consumer disputing the debt and contacting the co in writi i i
letter, | have no option other than to litigate the company and pursue legal actions after demanding removal many

many times. | have no contract with Monterey Collections Svc and after no relief have turned to court for relief.

 

 

SignAture of Plaintiff

COMPLETE THIS COMPLAINT AND FILE ORIGINAL WITH: GARLAND COUNTY DISTRICT COURT

607 OUACHITA, ROOM 150
HOT SPRINGS, AR 71901

NOTE: WHEN FILING WITH THE COURT YOU WILL NEED TO SEND THE ORIGINAL AND 3 COPIES.
Case 6:19-cv-06090-RTD Document3 _ Filed 07/30/19 Page 2 of 4 PagelD #: 14

5,

6.

DEFENDANT'S INSTRUCTIONS HSC IF <i

Please fill out the Answer form found at www.cityhs.net/dept-court-district.html and return
it to the Clerk's office.

If the attached Complaint shows this case to be in Small Claims, it is not necessary to hire
an attorney, although you may do so, if you wish. In the event both parties do not have
attorneys, the judge will ask questions of each party and decide the case on the evidence.

You may bring witnesses with you to testify on your behalf or you may have witnesses
subpoenaed by providing a list of their names and addresses and telephone numbers to the
Court Clerk of the Garland County District Court. There will be additional costs for

issuance and service of each subpoena.

Bring to court all papers, receipts and other materials that might be useful as evidence in

the case.

If you wish to contest this claim and it is not possible to appear on the trial date, you must
file a written request for continuance with the Clerk of the Court.

In Court, direct all statements and questions to the Judge.

 

IMPORTANT: If you fail to file a written Answer or fail to appear, a Default
Judgment may be entered against you for the amount of the claim, plus court costs.
If this occurs, your wages may be garnished or any of your personal property may be

taken and sold to pay the judgment. DO NOT FAIL TO FILE A WRITTEN
ANSWER.

SUMMONS

To The Above Names Defendant(s):

1.

WITNESS my hand and seal of said Court this a, dayof ¢ uu MA
J

You have been SUED by the afore named Plaintiff(s).

You MUST file an Answer with this court within 30 days from the date on which you
received this Summons or a judgment may be entered against you.

In the event you fail to file a written Answer, a judgment may be entered against you. Ifa
judgment is entered against you, you do have the right to appeal to Circuit Court within 30
days from the date the judgment is entered.

You may seek the advice of an attorney. Such attorney should be consulted immediately
so an Answer may be filed within the time limit stated above.

Amount for which plaintiff may take judgment if you fail to appear,

 

 

 

excludes interest $ SoOod_ do
Court Costs $ IbS OO
Service Fees $ H.\S
Total § AOT1T.AS

 

 

     
 

Vickie Asher, District Clerk

By:

 
Case DISTRIEDCOURT OMHOPSPRINGSPEAREAND COONEY! ARICARNAS: 15

 

 

 

 

 

 

 

ANSWER

PLAINTIFF:
Address:
vs. CASE NO.
DEFENDANT:
Address:

= _ Telephone:
Drivers: License #: DATE OF BIRTH:

 

The original copy of your Answer must be filed with the Court and one copy delivered or mailed
to the Plaintiff or his/her attorney (if applicable).

CHECK ONE:

A. I admit everything in the Complaint and do not want a trial.

B I admit that I am responsible, but not for the total amount claimed by the
Plaintiff(s).

C. I deny that I am responsible at all.

D I deny that I am responsible at all. In fact the Plaintiff is the one at fault.
(Contact the Court Clerk to file a Counterclaim form.)

If you check “B” or “C”, briefly explain your reason for denial of Plaintiff’s Claim:

 

 

 

I STATE THAT THE INFORMATION CONTAINED IN THIS ANSWER IS TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE.

 

Signature of Defendant
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing Answer

was served on Plaintiff on the day of , 20 , by mailing a copy to
Plaintiff's address listed above.

 

Signature of Defendant

COMPLETE THIS ANSWER AND MAIL ORIGINAL TO: GARLAND COUNTY DISTRICT COURT
607 OUACHITA, ROOM 150
HOT SPRINGS, AR 71901

Mail Original to Court oe ee

 

Mail | copy te-Plaintiff -——

For a file-marked copy for your records, mail additional copy to Court along with a self-addressed, stamped
envelope.
Case 6:19-cv-06090-RTD Document3 _ Filed 07/30/19 Page 4 of 4 PagelD #: 16

MONTEREY COLLECTIONS SVC
4095 AVENIDA DE LA PLATA

OCEANSIDE CA 92056
eR eon mtn a _ ~ an ee - a
